PTOL-303 CONTINUATION SHEET
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species comprising, SARS-Cov-2, and an individual diagnosed or suspect of having a symptom of early stage organ damage in particular abnormal level of CRP, and idronoxil free base is acknowledged.

Claims Status
Claims 1-2, 4, 6-17, 19-22 are pending. Claims 11, 12-13, 17, and 20 are withdrawn. Claims 1, 2, 4, 6-10, 14-16, 19, and 21-22 are examined in accordance to the elected species. 

Priority
This application is a continuation of International Application No. PCT/AU2021/050282, filed March 30, 2021, which claims priority from Australian Provisional Application No. 2020900970, filed March 30, 2020. The Effective filing date is March 30, 2020.



Action Summary
Claims 2 and 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are withdrawn in light of the claim amendment. 
Claims 1, 2, 4-10, 15-16, 19, and 21-22 rejected under 35 U.S.C. 103 as being un-patentable over Kelly (US2006/0167083 A1) in view of Puneet et al., Science, Vol. 238, June 4, 2010, 1290-1294, Kim et al., Oncogene (2014) 33, 3583–3593, and Zhou et al., Lancet; 395: 1054–1062, published online March 9, 2020 are maintained, but modified and revisited in light of the amendment to claim 2.
Claims 14-16 and 19 rejected under 35 U.S.C. 103 as being un-patentable over Noxopharm, Formulation Development, Market News & Trends, Noxopharm Phase 1 Clinical, copyright 2018 in view of Zarate et al. (WO2013/138800 A2), WHO (World Health Organization) Interim Guidance, March, 16, 2020, and Hu et al., EbioMedicine, published by the Lancet, volume 41, March 2019, pages 497-508 as applied to claims 1, 2, 4, 6-10, and 21 in further view of Dr. Cron, Don’t Forget the Host: COVID-19 Cytokine Storm, Marcj 16, 2020 are maintained.
Claim 22 rejected under 35 U.S.C. 103 as being un-patentable over Noxopharm, Formulation Development, Market News & Trends, Noxopharm Phase 1 Clinical, copyright 2018 in view of Zarate et al. (WO2013/138800 A2), WHO (World Health Organization) Interim Guidance, March, 16, 2020, and Hu et al., EbioMedicine, published by the Lancet, volume 41, . 

Response to Amendment
The Declaration under 37 CFR 1.132 filed 02/03/2022 is insufficient to overcome the rejection of claims 1, 2, 4, 6-10, 14-16, 19, and 21-22. The Declaration argues that based the fact that the copyright date 2018 was not correct. The Declaration shows different websites as Exhibits 2-4 demonstrating that Noxopharm is not prior art because the Drug Delivery & Development website is based on a Noxopharm ASX announcement dated 23 August 2021. 
In response, the Examiner finds the argument in the Declaration not persuasive. Just because the Declaration shows Exhibits 2-4 having publication dates that are after the copyright date of the Noxopharm’s reference used in the rejection does not mean the copyright date is incorrect. In fact, Noxopharm reference is from Formulation Development, Market News & Trends with a copyright date of 2018, which cannot be neglected. The Declaration has not provided any evidence pertaining to the general practices of the Copyright Office, Westlaw, and Dialog, or the typical time that elapses between copyright registration, inclusion in the Copyright Office’s automated catalog, and subsequent incorporation into one of the commercial databases. absent any evidence pertaining to the general practices of the Copyright Office, Westlaw, and Dialog, or the typical time that elapses between copyright registration, inclusion in the Copyright Office’s automated catalog, and subsequent incorporation into one of the commercial databases, any presumption along those lines would be pure speculation. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6-10, and 21 are rejected under 35 U.S.C. 103 as being un-patentable over Noxopharm, Formulation Development, Market News & Trends, Noxopharm Phase 1 Clinical, copyright 2018 in view of Zarate et al. (WO2013/138800 A2), WHO (World Health Organization) Interim Guidance, March, 16, 2020, and Hu et al., EbioMedicine, published by the Lancet, volume 41, March 2019, pages 497-508.
Noxopharm suggests the use of administration of idronoxil (Veyonda®) a TANK-binding Kinase inhibitor as an anti-inflammatory therapy in Covid-19 disease patients, see paragraph 1. Moreover, Noxopharm teaches Veyonda (idronoxil) has two main drug actions – a moderating effect on the ceramide/sphingosine-1-phosphate balance and inhibition of STING signaling. Activity against the former target contributes to its dual-acting oncotoxic and immunomodulatory functions designed to enhance the effectiveness and safety of standard oncology treatments, i.e., chemotherapies, radiation therapies and immune checkpoint inhibitors. Activity against the latter target provides an anti-inflammatory effect, as well as 
Noxopharm does not teach administration consists essentially of, or consists of the period from early stage organ damage to prior to late stage organ damage caused by inflammation associated with infection that is caused by coronavirus such as SARS-Cov-2. Additionally, Noxopharm does not teach the individual is identified as having at least one symptom of early stage organ damage to prior to late stage organ damage caused by inflammation associated with infection.
Zarate et al. teaches a method for detecting, monitoring and treating sepsis, see Abstract. Zarate et al. also teaches Sepsis is a disease process or syndrome caused by an excessive inflammatory response of the body's immune defenses to an infection or toxin, see page 1, last paragraph. Zarate et al. teaches the clinical stages of sepsis are: sepsis, severe sepsis, and septic shock. Sepsis is represented by a fever, high/ low white blood cell count, and infection of tissue or blood, and an inflammatory response including hypothermia or fever, 
the inflammation response of sepsis has an early hyperimmune phase with a large production and release of pro-inflammatory mediators, i.e. cytokines IL-1, IL-6, TNF-a, often followed by a hypoimmune or immunosuppression phase in which there is hyper production and release of anti-inflammatory mediators, i.e. cytokines IL-10, IL-4, IL-lra, a suboptimal pro inflammatory response, increased apoptosis, and anergy. Often death occurs in this phase due to opportunistic bacterial or viral infections or organ failure, see page 3, last paragraph. Furthermore, Zarate et al. teaches sepsis is usually diagnosed 1-3 days after it starts which is sufficient time for the body to mount a hyperimmune response, and in many cases, early organ damage occurs during this three-day time period. The early diagnosis and early initiation of treatment would decrease the magnitude and the duration of the pro-inflammatory phase, see page 8, first paragraph. 
WHO teaches in severe cases, COVID-19 can be complicated by the acute respiratory distress syndrome (ARDS), sepsis and septic shock, multiorgan failure, including acute kidney injury and cardiac injury, see page 1, last paragraph. 
Hu et al. suggests inhibition of mtDNA-STING signaling pathway protects against CLP-induced intestinal barrier dysfunction by reducing systemic mtDNA and inflammatory cytokines levels, organ damage, and bacterial translocation, see Abstract and also teaches the STING signaling pathway can contribute to lethal sepsis by promoting IEC apoptosis and through 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the suggested method taught by Noxopharm by administering idronoxil at the period of early stage organ damage such as and prior art to late stage organ damage caused by inflammation associated with coronavirus infection to an individual identified as having at least one symptom of early stage organ damage to prior to late stage organ damage caused by inflammation associated with infection to give Applicant’s claimed invention. One would have been motivated because Noxopharm teaches that Veyonda (idronoxil) is a known S1P inhibitor and a known inhibitor of STING signaling that exhibits anti-inflammatory effect  and as well as contributing to an anti-cancer action, but also potentially blocking septic shock (cytokine storm), because Hu et al. suggests inhibition of mtDNA-STING signaling pathway protects against CLP-induced intestinal barrier dysfunction by reducing systemic mtDNA and inflammatory cytokines levels, organ damage, and bacterial translocation, see Abstract and also teaches STING signaling may contribute to organ damage and an . 


Claims 14-16 and 19 remain rejected under 35 U.S.C. 103 as being un-patentable over Noxopharm, Formulation Development, Market News & Trends, Noxopharm Phase 1 Clinical, copyright 2018 in view of Zarate et al. (WO2013/138800 A2), WHO (World Health Organization) Interim Guidance, March, 16, 2020, and Hu et al., EbioMedicine, published by the Lancet, volume 41, March 2019, pages 497-508 as applied to claims 1, 2, 4, 6-10, and 21 in further view of Dr. Cron, Don’t Forget the Host: COVID-19 Cytokine Storm, Marcj 16, 2020. 

Noxopharm, Zarate et al., WHO, and Hu et al. collectively do not teach the individual or patient is identified as having, or suspected of having, at least 2, 3, 4, 5, or 6 symptoms of early stage organ damage including CRP (C-reactive protein). However, Noxopharm teaches Veyonda (idronoxil) can potentially be used by blocking septic shock (cytokine storm), see last paragraph. Moreover, Zarate et al. teaches the inflammation response of sepsis has an early hyperimmune phase with a large production and release of pro-inflammatory mediators, i.e. cytokines IL-1, IL-6, TNF-a, often followed by a hypoimmune or immunosuppression phase in which there is hyper production and release of anti-inflammatory mediators, i.e. cytokines IL-10, IL-4, IL-lra, a suboptimal pro inflammatory response, increased apoptosis, and anergy. Often death occurs in this phase due to opportunistic bacterial or viral infections or organ failure, see page 3, last paragraph.
Dr. Cron teaches reports on clinical and laboratory features of hospitalized covid-19 individuals are attributed to elevated interleukin-6 (IL-6), elevated C-reactive proteins and others which suggest the presence of cytokine storm syndrome, resulting in the adult respiratory distress syndrome and multiple organ failure, see “A COVID-19 Cytokine Storm Syndrome” section. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include C-reactive protein and IL-6 as the cytokine storm for the treatment of inflammation to give Applicant’s claimed invention. One would have been motivated by the fact that idronoxil is known to treat disease mediated by cytokine storm such . 

Claim 22 remains rejected under 35 U.S.C. 103 as being un-patentable over Noxopharm, Formulation Development, Market News & Trends, Noxopharm Phase 1 Clinical, copyright 2018 in view of Zarate et al. (WO2013/138800 A2), WHO (World Health Organization) Interim Guidance, March, 16, 2020, and Hu et al., EbioMedicine, published by the Lancet, volume 41, March 2019, pages 497-508 as applied to claims 1, 4, 6-10, and 21 as set forth in the first 103 rejection above.  
The teachings of Noxopharm, Zarate et al., WHO, and Hu et al. have been discussed in the second 103 rejection set forth above. 
Noxopharm, Zarate et al., WHO, and Hu et al. collectively do not specifically teach administration of an antibiotic. However, Noxopharm teaches patients with sepsis typically receive a standard treatment that includes: hemodynamic support such as fluid administration and vasopressors; eradication of the infectious agent with antibiotics and surgery, see page 2, first para.
It would have been prima facie obvious for a person of ordinary skill in the art at the time of the invention was filed to combine the idronoxil as disclosed by Noxopharm’s reference with the antibiotic set forth by Zarate because each is taught by the prior art to be useful for the same purpose (i.e., treating sepsis, an inflammatory disease). See In re Kerkhoven, 626 F.2d .

Claims 1, 2, 4, 6-10, and 21 are rejected under 35 U.S.C. 103 as being un-patentable over Noxopharm, Formulation Development, Market News & Trends, Noxopharm Phase 1 Clinical, copyright 2018 in view of Benmerzoug et al., Nature Communications volume 9, Article number: 5226 (2018), Gill et al., Free Radic Biol Med. 2010 May 1; 48(9): 1121–1132, and Zuo et al.,  2009 Jul 22 : 247–258..
Noxopharm suggests the use of administration of idronoxil (Veyonda®) a TANK-binding Kinase  inhibitor as an anti-inflammatory therapies in Covid-19 disease patients, see paragraph 1. Moreover, Noxopharm teaches Veyonda (idronoxil) has two main drug actions – a moderating effect on the ceramide/sphingosine-1-phosphate balance and inhibition of STING signaling. Activity against the former target contributes to its dual-acting oncotoxic and immunomodulatory functions designed to enhance the effectiveness and safety of standard oncology treatments, i.e., chemotherapies, radiation therapies and immune checkpoint inhibitors. Activity against the latter target provides an anti-inflammatory effect, as well as contributing to an anti-cancer action, but also potentially blocking septic shock (cytokine storm), see last paragraph. Noxopharm teaches the patient were experiencing elevated 
Noxopharm does not teach administration consists essentially of, or consists of the period from early stage organ damage to prior to late stage organ damage caused by inflammation associated with infection that is caused by coronavirus such as SARS-Cov-2. Additionally, Noxopharm does not teach the individual is diagnosed with, or suspected of having, early stage organ damage, or a symptom thereof, caused by inflammation associated with infection. 
Benmerzoug et al. teaches stimulator of interferon genes (STING) is essential for silica-induced lung inflammation and lung fibrosis; in mice, silica induces lung cell death and self-dsDNA release in the bronchoalveolar space that activates STING pathway; degradation of extracellular self-dsDNA by DNase I inhibits silica-induced STING activation and the downstream type I IFN response. Patients with silicosis have increased circulating dsDNA and CXCL10 in sputum, and patients with fibrotic interstitial lung disease display STING activation and CXCL10 in the lung, see Abstract. Moreover, Benmerzoug et al. teaches the overexpression of Irf3, Irf7, and Ifnβ genes was in line with an engagement of the STING pathway at 4 weeks. Silica induced  The levels of extracellular dsDNA in the bronchoalveolar lavage fluid (BALF) correlated with Ifnα and Ifnβ overexpression in silica-exposed WT mice on day 7, and already at 24 h, suggesting that this early dsDNA release might induce type 1 IFN expression, see page 2, left col, last para and Fig. 1. Benmerzoug et al. teaches for the first time that the STING pathway is activated in the lung of ILD patients, as seen by STING overexpression, phosphorylation and dimer formation, TBK1 and IRF3 phosphorylation, and downstream CXCL10 production, correlating with epithelium damage, see Fig, 2 and page 4, left col, second para. Lung fibrosis is considered a period of an early organ damage.  
Gill et al. teaches TLR activation has been shown to be important in conditions of oxidative stress such as HS/R and I/R injury. Understanding the mechanisms by which inflammatory cascades are activated as a result of oxidative stress have important clinical implications as these conditions, as seen during myocardial infarction, stroke, and trauma, are major causes of morbidity and mortality. Systematic review of the current literature on TLRs in various models of HS/R and I/R demonstrates how the activation of TLRs is important in the initiation and propagation of inflammation and end organ injury, see Conclusion Section. Moreover, Gill et al. teaches TLR signaling mediated via TRIF activates TRAF3, but can also interact with TRAF6. Activated TRAF3 can activate TANK-binding kinase 1 (TBK1), which stimulates Interferon Regulatory Factor 3 (IRF3) to activate Interferon-beta (INF-β) and thereby leads to activation of Signal Transduction and Activator of Transcription (STAT)-1 and transcription of genes associated with this pathway, see page 3, first para. Furthermore, Gill et al. teaches the inflammatory response to conditions of oxidative stress is designed to ward off 
Zuo et al. teaches the major pathological characteristic of coronavirus (Sars-Cov) are diffuse alveolar damage and lung fibrosis, see Abstract.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the suggested method taught by Noxopharm by administering idronoxil at the period of early stage organ damage such as lung fibrosis and prior art to late stage orang damage caused by inflammation associated with coronavirus infection to an  individual is diagnosed with, or suspected of having, early stage organ damage, or a symptom thereof, caused by inflammation associated with infection to give Applicant’s claimed invention. One would have been motivated because Benmerzoug et al.  Ifnα and Ifnβ  are overexpressed in silica-exposed WT mice (lung inflammation and fibrosis model) on day 7, and already at 24 h, , see page 2, left col, last para and Fig. 1 and Benmerzoug et al. teaches stimulator of interferon genes (STING) is essential for silica-induced lung inflammation and lung fibrosis; in mice, silica induces lung cell death and self-dsDNA release in the bronchoalveolar space that activates STING pathway; degradation of extracellular self-dsDNA by DNase I inhibits silica-induced STING activation and the downstream type I IFN response, see Abstract. Additionally, one would have been motivated as well by the fact that  Gill et al. teaches the inflammatory response to conditions of oxidative stress is designed to ward off invading pathogens and to initiate repair processes. When excessive, these responses lead to early organ 
Applicant’s arguments appear the same arguments presented in the Affidavit section. As such, the same response applies. 

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/Primary Examiner, Art Unit 1628